This matter is pending before the court upon the filing by relator, Cincinnati Bar Association, on April 27, 2000, of a motion for order to show cause, and upon respondent’s appearance before this court on December 13, 2000. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that respondent be, and hereby is, found in contempt.
IT IS FURTHER ORDERED by the court, sua sponte, that respondent be fined the amount of $500, which fine shall be payable to this court on or before ninety days from the date of this order. It is further ordered that if this fine is not paid in full on or before ninety days from the date of this order, interest at the rate of ten percent per annum shall accrue as of ninety days from the date of this order on the fine, and this court may take further action against respondent.